Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solid blowing agent, first microsphere, and second microsphere” of claim-1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim-1 recites the term “the object”. There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of “object” in any prior lines of claim-1.
Claim-3 recites the term “the object”. There is insufficient antecedent basis for this limitation in the claim. Claim 2, upon which claim 3 depends, recites no object.
Claim-5 recites the term “the object”. There is insufficient antecedent basis for this limitation in the claim. Claim 2, upon which claim 5 depends, recites no object.
Claim-6 recites the term “the object”. There is insufficient antecedent basis for this limitation in the claim. Claim 2, upon which claim 6 depends, recites no object.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 8 are rejected under 35 U.S.C. 102 as being anticipated by Chang (KR 100743033).
Regarding claim-1, Chang discloses a classifying and purifying apparatus of a solid blowing agent (steelmaking dust/steel powder) comprising (Fig.1): a classifier (cyclone sieve 500) which classifies a supplied solid blowing agent (steel powder) into first microspheres (Heavy particles i.e. Zinc Oxide) and second microspheres (light particles i.e. dust); a storage (conveyor 800) connected to the classifier, in which the classified first microspheres flow in to be stored and emitted (a conveyor is connected to cyclone which stores zinc oxide and discharge); and a filter (magnetic separator 200, 300) arranged on the moving route of the solid blowing agent or the first microspheres, which separates metallic substance (iron oxide) from the object of filtering comprising the solid blowing agent or the first microspheres (All elements can be seen in Fig.1).
Regarding claim-8, Chang discloses wherein the solid blowing agent (steelmaking dust/ steel powder) has a density of 100 kg/m3 or less (Iron oxide is separated from steel powder by magnetic separator 200, 300. A grinder 400 is also used to pulverize iron oxide and furthermore, particle sizes can be further adjusted via impeller 530. Thus, steel powder density can be refined/adjusted to 100 kg/m3 or less via grinder and impeller).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR 100743033) in view of Jackson (US 2016021411).
Regarding claim-2, Chang discloses wherein the filter comprises: a filter housing (cylinder 230, 240) comprising an inside filter space configured to pass the solid blowing agent (steelmaking dust) or the first microspheres (Fig.2-3); a filter cover arranged on the filter housing to be detachable for opening and closing of the filter space (It is well known in the art that a filter can be provided with a cover for opening and closing, and moreover, it is just a simple design selection See MPEP 2115); and a filter material (electromagnets 270) arranged in the filter space and generating magnetic force, and wherein the metallic substance is attached to the filter material by the magnetic force.
Jackson also teaches a magnetic filtration apparatus (Fig.1) and explicitly discloses a filter cover (lid 112) arranged on the filter housing to be detachable for opening and closing of the filter space (Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Chang’s apparatus with a filter cover arranged on the filter housing to be detachable for opening and closing of the filter space 
Regarding claim-3, Chang as modified discloses wherein the filter material comprises: a holder (Disc 116) located in the filter space (Fig.1-2); and a magnet (107, 108) arranged on the holder, and wherein the metallic substance is attached to the holder to be eliminated from the object of filtering as taught by Jackson.
Regarding claim-4, Chang as modified discloses wherein a filter inlet (109) connected to the filter space is formed in the filter housing, and the filter inlet is connected to a direction tangent to a perimeter of the filter space in a lower portion of the filter housing (Fig.1-2) as taught by Jackson.

Claim 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR 100743033) in view of Park (KR 2015006372).
Regarding claim-2, Chang discloses wherein the filter comprises: a filter housing (cylinder 230, 240) comprising an inside filter space  configured to pass the solid blowing agent (steelmaking dust) or the first microspheres (Fig.2-3); a filter cover arranged on the filter housing to be detachable for opening and closing of the filter space (It is well known in the art that a filter can be provided with a cover for opening and closing, and moreover, it is just a simple design selection See MPEP 2115); and a filter material (electromagnets 270) arranged in the filter space 
Park also discloses a magnetic filtration apparatus (Fig.2) and discloses a filter cover (320) arranged on the filter housing to be detachable for opening and closing of the filter space (Fig.2, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Chang’s apparatus with a filter cover arranged on the filter housing to be detachable for opening and closing of the filter space as taught by Park for the purpose of providing a magnetic filtration device that is effective to filter magnetically susceptible material and provide the user to easily insert or remove a magnetic guide from the magnetic unit by the handle.
Regarding claim-3, Chang as modified discloses wherein the filter material comprises: a holder (300) located in the filter space (Fig.2-4); and a magnet (200) arranged on the holder, and wherein the metallic substance is attached to the holder to be eliminated from the object of filtering as taught by Park.
Regarding claim-4, Chang as modified discloses wherein a filter inlet (110) connected to the filter space is formed in the filter housing (Fig.6), and the filter inlet is connected to a direction tangent to a perimeter of the filter space in a lower portion of the filter housing as taught by Park (Fig.1.4, 6) (It is well known in the art that a filter inlet structure can be lay out according to desire needs and, moreover, it is just a simple design selection See MPEP 2115) as taught by Park.
Regarding claim-5, Chang as modified discloses wherein the object of filtering moves in a vortex when contacting with the filter material, in the filter space as taught by Park (Even 
Regarding claim-6, Chang as modified discloses wherein a filter outlet (120), which emits the object of filtering in which the metallic substance has been eliminated in the filter space, is formed in the filter housing or the filter cover as taught by Park.
Regarding claim-7, Chang discloses wherein the filter cover is arranged on an opened side of the filter housing, the filter outlet (210, 310) is formed on the filter cover, and the object of filtering gradually ascends when contacting with the filter material in the filter space to be emitted to the outside of the filter housing through the filter outlet .

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR 100743033) in view of Masaru (JP 55152577).

    PNG
    media_image1.png
    344
    709
    media_image1.png
    Greyscale

Regarding claim-9, Chang discloses wherein the classifier (cyclone 500) comprises: a classifying housing comprising an inside classifying space (Annotated Fig.1); and an emitting hole (510, 520) configured to classify and connected to the classifying space, wherein the classifying space is configured to classify a solid blowing agent (steelmaking dust/steel powder) 
But Chang does not discloses a gas supplying hole connected to the classifying space; wherein the gas supplying hole is configured to supply flowing gas, the flowing gas being dry air or inert gas, and wherein the first microspheres have a moisture content of 3 wt% or less.

    PNG
    media_image2.png
    777
    541
    media_image2.png
    Greyscale

Masaru also discloses a multi-stage classifier (Fig.3) for classifying powder particles (2) and discloses the classifier (1) comprises: a classifying housing comprising an inside classifying space (Annotated Fig.3); a gas supplying hole (tube 4) connected to the classifying space (Fig.3); and an emitting hole (15, 16, 17) configured to classify and connected to the classifying space, wherein the classifying space is configured to classify a solid blowing agent (powder particle) into first microspheres (heavy particle i.e. coarse particle) and second microspheres (light particle i.e. coarse-grained particle), wherein the first microspheres are emitted from the emitting hole (15), wherein the gas supplying hole is configured to supply flowing gas (air is blown from blower 5 via tube 4), the flowing gas being dry air or inert gas, and wherein the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chang’s classifier with a gas supplying hole connected to the classifying space; wherein the gas supplying hole is configured to supply flowing gas, the flowing gas being dry air or inert gas, and wherein the first microspheres have a moisture content of 3 wt% or less as taught by Masaru for the purpose of providing effective separation and increase the ability to control over the moisture content % of powder particles.
Regarding claim-10, Chang discloses wherein the classifier comprises: a classifying housing comprising an inside classifying space (Annotated Fig.1), an emitting hole (520) configured to classify which connects the classifying space with the storage (800) wherein the filter (magnetic separator 200, 300) is arranged in any one location selected from the group consisting of in front of the classifier (cyclone 500), a position between the classifier and the storage, in rear of the storage, and combinations thereof (Fig.1).
But Chang does not discloses a classifying stirrer arranged in the classifying space, wherein the classifying stirrer comprises: a shaft arranged along a vertical length direction of the classifying housing to be rotatable, and a plurality of stirring blades arranged along the length direction of the shaft.
Masaru also discloses wherein the classifier (1) comprises: a classifying housing comprising an inside classifying space (Annotated Fig.3), a classifying stirrer (Fig.3) arranged in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chang’s classifier with a classifying stirrer arranged in the classifying space, wherein the classifying stirrer comprises: a shaft arranged along a vertical length direction of the classifying housing to be rotatable, and a plurality of stirring blades arranged along the length direction of the shaft as taught by Masaru for the purpose of providing effective separation of powder particles and thus decreasing the time for separation process.

Claim 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR 100743033) in view of Masaru (JP 55152577).
Regarding claim-11, Chang discloses a classifying and purifying apparatus (Fig.1) of a solid blowing agent (steel powder) comprising: a classifier (cyclone 500) in which classifying space is formed (Annotated Fig.1), and a filter (magnetic separator 200, 300) arranged in front, in rear, or in front and in rear of the classifier (Fig.1), wherein the classifier comprises: a classifying housing comprising the classifying space (Annotated Fig.1) wherein the classifying space classifies a solid blowing agent (steel powder) into first microspheres (zinc oxide) and second microspheres (dust), the first microspheres being emitted from the emitting hole (520), and wherein the filter (200, 300) separates metallic substance (iron oxide) from an object of filtering that is inflowed.

Masaru discloses a classifying and purifying apparatus (Fig.3) of a solid blowing agent (powder particle 2) comprising: a classifier (1) in which classifying space is formed (Annotated Fig.3), wherein the classifier comprises: a classifying housing comprising the classifying space (Annotated Fig.3), a gas (air) supplying hole (tube 4) connected to the classifying space, and an emitting hole (15, 16, 17) configured to classify connected to the classifying space, wherein the classifying space classifies a solid blowing agent (powder particle 2) into first microspheres (coarser particles) and second microspheres (coarser-grained particles), the first microspheres being emitted from the emitting hole (15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chang’s classifier with a gas supplying hole connected to the classifying space as taught by Masaru for the purpose of providing effective separation and increase the ability to control over the moisture content % of powder particles.
Regarding claim-15, Chang as modified discloses further comprising: a supplier (tank 100) which supplies the solid blowing agent to the classifier (tank 100 connected with conveyor 800 transport the steel powder to the cyclone 500) (Fig.1), a storage (conveyor 800) in which the first microspheres flow in to be stored (a conveyor is connected to cyclone which stores zinc oxide), and a retriever (600) in which the second microspheres (dust) are retrieved.
Regarding claim-16, Chang as modified discloses wherein the gas supplying hole (tube 4) supplies flowing gas (air), the flowing gas is dry air or inert gas, and the first microspheres have a moisture content of 3 wt% or less as taught by Masaru. (The moisture content of powder particles can be controlled via the amount of air blown to the mixture of powder particles which .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR 100743033) in view of Masaru (JP 55152577) and further view of Song (CN 209317342).
Regarding claim-14, Chang as modified does not discloses wherein the classifier further comprises a vibration generator arranged in the classifying housing.
Song also discloses a classifier (cyclone) (Fig.1) wherein the classifier further comprises a vibration generator (vibration device 10) arranged in the classifying housing (Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chang’s classifier with a vibration generator arranged in the classifying housing as taught by Song for the purpose of increasing the agitation in particles thus improving the separation process.

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru (JP 55152577) in view of Park (KR 20150063725) 
Regarding claim-17, Masaru discloses a method of classifying and purifying a solid blowing agent (powder particles 2) comprising: 27019175.0042 classifying a solid blowing agent into first microspheres (coarser particles) and second microspheres (coarser-grained particles) depending on a descent rate of the solid blowing agent which is raised by flowing gas (air) supplied to a classifying space (Annotated Fig.3).
But Masaru does not teaches purifying the first microspheres by separating them from metallic substance using a magnetic filter when they pass the filter.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Masaru with a filter for purifying the first microspheres by separating them from metallic substance using a magnetic filter when they pass the filter as taught by Park for the purpose of providing a magnetic filtration device that is effective to filter magnetically susceptible material from the powder particles.
Regarding claim-18, Masaru as modified discloses wherein the flowing gas is dry air or inert gas (air blown from blower 5 via tube 4), and the first microspheres have a moisture content of 3 wt% or less. (The moisture content of powder particles can be controlled via the amount of air blown to the mixture of powder particles which removes water content. Thus, moisture content of powder particles can be adjusted according to given needs i.e. 3wt% or less).
26019175.0042
Allowable Subject Matter
Claims 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651